Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 15-26, drawn to a resin-rich mica tape.
Group II, claim(s) 27, drawn to a process for the manufacture of a resin-rich mica tape.
Group III, claim(s) 28, drawn to a process for the manufactu.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hjortsberg et al. (EP 0266602 A1) in view of Koyama et al. (US 5393805 A) and Stevens et al. (US 7846853 B2), and in view of the evidence of Hirose et al. (US 4546155 A).
Hjortsberg discloses a self-supporting mica layer (i.e. mica paper) adhered to a woven glass fiber and impregnated with an epoxy resin (Col 3, lines 10-35) and example one discloses polyfunctional epoxy, curing agents, and boron nitride having a grain size of 0.5-1.5 microns (Col 5, lines 15-16, 20-28). According to evidentiary reference Hirose, the curing agents, hexahydrophthalic acid anhydride and tetrahydrophthalic acid anhydride, are latent curing agents for epoxy (Col 2, lines 50-54; Col 4, lines 9-10).
Hjortsberg does not disclose the boron nitride being hexagonal, nor does it disclose a wetting agent.
Koyama discloses a resin comprising a polyfunctional epoxy, a latent curing catalyst, and a surfactant (i.e. wetting agent) (abstract), which is applied to a glass-lined prepreg mica tape (Col 17, lines 25-40). Koyama discloses the surfactant for improving the wetting of the epoxy resin and the filler is necessary 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hjortsberg to incorporate the teachings of Koyama and produce a resin-rich mica tape wherein the resin comprises a surfactant (i.e. wetting agent) in order to avoid cracking and water permeation from the boundary surface between the filler and the resin.
Stevens discloses an electrical insulation paper comprising mica and hexagonal boron nitride (abstract). Stevens discloses that the hexagonal of the boron nitride form is ideal, because it has a similar platelet morphology to the mica, which enables it to maintain comparable mechanical stability (Col 4, lines 18-30) and produces a highly thermally conductive composition (Col.3, lines 55-56).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hjortsberg in view of Koyama to incorporate the teachings of Stevens to produce a resin-rich mica tape wherein the boron nitride has a hexagonal form. Doing so enables the boron nitride to maintain comparable mechanical stability to the mica and to produce highly thermally conductive tape.
Therefore, since the limitations set forth above fail to define a contribution over Hjortsberg in view of Koyama and Stevens, and in view of the evidence of Hirose, they fail to constitute a special technical feature and hence there is lack of unity between the cited claims.
A telephone call was made to Lewis Craft on 04/30/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/BETHANY M MILLER/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787